UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6358


GEORGE CARTER,

                     Plaintiff - Appellant,

              v.

J. PATRICIA WILSON SMOOT; BRICK TRIPP; MELISSA WEST; PATRICIA
HALLEY; G. SECTON; S.A. ASKEW,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03024-BO)


Submitted: September 28, 2018                                     Decided: October 9, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George E. Carter appeals the district court’s order dismissing under 28 U.S.C.

§ 1915A(b) (2012) his civil rights complaint, which the court construed as filed pursuant

to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Carter v. Smoot, No. 5:17-ct-

03024-BO (E.D.N.C. Mar. 22, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2